PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Rothberg, et al.
Application No. 16/846,113
Filed:    April 10, 2020
Attorney Docket No.  LT00325.30CON7
:
:
:   DECISION ON PETITION
:    UNDER 37 CFR 1.78(c)
:

			
This is a decision on the petition under 37 CFR 1.78(c), filed on March 6, 2022, to accept the unintentionally delayed claim for the benefit of priority of the prior-filed provisional application set forth in the corrected Application Data Sheet filed on May 6, 2022. This is also a decision on the petition under 37 CFR 1.182, filed on May 6, 2022, requesting expedited consideration of the petition under 37 CFR 1.78(c).

The petition under 37 CFR 1.182 is GRANTED.  

The petition under 37 CFR 1.78(c) is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable to those applications filed on, or after, November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 CFR 1.78(a)(4). In addition, the petition under 37 CFR 1.78(c) must be accompanied by:

the reference required by 35 USC 119(e) and paragraph (a)(3) of this section 
to the prior-filed provisional application, unless previously submitted.

the surcharge set forth in 1.17(m), and

3. 	a statement that the entire delay between the date the claim was due under 
paragraph (a)(4) of this section and the date the claim was filed was unintentional1.

The instant non-provisional application was filed after November 29, 2000, and the claim herein for the benefit of priority to the prior-filed provisional application is submitted after the expiration of the period specified in 37 CFR 1.78(a).  Also, the reference to the prior filed application, found in the corrected Application Data Sheet was submitted during the pendency of the instant nonprovisional application for which the claim for benefit of priority is sought.  See 35 U.S.C. § 119(e).  

The petition does not, however, comply with item (3) above.

Petitioner has submitted the required statement of unintentional delay. However, this petition was filed more than two years after the date the domestic benefit claim was due.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the domestic benefit claim until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 119 and 120 and 37 CFR 1.78 rests with the petitioner.  

The first period of delay petitioner must address on renewed petition is the delay in filing the domestic benefit claim.  Petitioner must explain the delay between when the benefit claim was due and when the benefit claim was filed.  

The second period of delay petitioner must address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.78. Petitioner must explain why the initial petition was not filed until May 6, 2022.

The third period of delay petitioner must address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.78. 

When addressing each of these three periods of delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

It is noted that the issue fee was paid in this application on April 21, 2022, and it is possible that the application may issue into a United States patent prior to the disposition of the renewed petition under 37 CFR 1.78(c). Applicant may either file the renewed petition under 37 CFR 1.78(c) after the patent issues with a draft certificate of correction and fee setting out the requested correction to the domestic benefit data or, if applicant desires the correct domestic benefit data be reflected on the front page of the issued patent, applicant may consider filing a renewed petition under 37 CFR 1.78(c) before the patent issues, with a petition to withdraw the application from issue under 37 CFR 1.313, a Request for Continued Examination under 37 CFR 1.114, and a corrected ADS setting out the requested correction to the domestic benefit data.2 

NO ADDITIONAL PETITION FEE UNDER 37 CFR 1.17(m) IS REQUIRED UPON FILING THE RENEWED PETITION.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Or via EFS-WEB




Any questions concerning this matter may be directed to Kenya A. McLaughlin, Attorney Advisor, at (571) 272-3222.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1(4) The reference required by paragraph (a)(3) of this section must be submitted during the pendency of the later-filed application. If the later-filed application is an application filed under 35 U.S.C. 111(a), this reference must also be submitted within the later of four months from the actual filing date of the later-filed application or sixteen months from the filing date of the prior-filed provisional application. If the later-filed application is a nonprovisional application entering the national stage from an international application under 35 U.S.C. 371, this reference must also be submitted within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f) (§  1.491(a) ), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior-filed provisional application. Except as provided in paragraph (c) of this section, failure to timely submit the reference is considered a waiver of any benefit under 35 U.S.C. 119(e) of the prior-filed provisional application. The time periods in this paragraph do not apply if the later-filed application is: (i) An application filed under 35 U.S.C. 111(a) before November 29, 2000; or 
        (ii) An international application filed under 35 U.S.C. 363 before November 29, 2000.  
        2 The Manual of Patent Examining Procedure Section 211.02(a)II provides, in pertinent part:
        
        II.ADDING BENEFIT CLAIMS
        
        If a benefit claim is added after the time period required by 37 CFR 1.78, a petition and the petition fee are required. See MPEP § 211.04. Any petition under 37 CFR 1.78 must be accompanied by a corrected ADS in compliance with 37 CFR 1.76(c) (for applications filed on or after September 16, 2012), or by an amendment to the specification or a supplemental ADS in compliance with pre-AIA  37 CFR 1.76(c) (for applications filed prior to September 16, 2012) unless the proper reference was previously submitted. In addition to the petition under 37 CFR 1.78 and ADS or amendment, to add a benefit claim it may be necessary for applicant to file one of the following, depending on the status of the application: 
        
        (A) a request for continued examination (RCE) under 37 CFR 1.114, if the application is under a final rejection or has been allowed (see MPEP § 706.07(h)). An amendment or ADS filed after final rejection or allowance is not entered as a matter of right and must be filed in compliance with 37 CFR 1.116 or 1.312, respectively; or 
        
        (B) a reissue application or a request for a certificate of correction under 37 CFR 1.323, if appropriate (see MPEP §§ 1402 and 1481), if the application has issued as a patent.